Shea, J.,
concurring. My only reason for writing separately in this case is that the majority opinion has failed to address on the merits the defendant’s claim that the testimony of the prior victim resulted from the prosecutor’s knowledge of the earlier case in which the defendant had been granted accelerated rehabilitation with the attendant consequence that the records of that incident had been erased pursuant to General Statutes § 54-142a. The opinion refuses to consider that claim because the record does not support the defendant’s assertion that the prosecutor solicited the prior victim to testify in this case, speculating that “[i]t is equally plausible that the prior victim independently learned of the present prosecution and volunteered to testify.” I regard that suggestion as utterly fanciful in the light of the undisputed circumstance that the prosecutor who tried the present case also had handled the earlier complaint that was disposed of by a grant of accelerated rehabilitation. Indeed, at oral argument before us, the state never disputed the defendant’s assertions that the same prosecutor had handled both cases and that the prior victim had been brought in as a witness by the prosecutor. The state’s silence, in the wake of the *453defendant’s factual claims, I view as curing any deficiency in the record as to how the state came to learn of the existence of this earlier complainant. See Baskin’s Appeal from Probate, 194 Conn. 635, 484 A.2d 934 (1984); Trichilo v. Trichilo, 190 Conn. 774, 777, 462 A.2d 1048 (1983); Miss Porter’s School, Inc. v. Town Plan & Zoning Commission, 151 Conn. 425, 429, 198 A.2d 707 (1964).
Addressing the merits of the defendant’s argument that a prosecutor may not utilize information he has gained in a prior criminal case where the records have been erased, I see no merit in the claim. The erasure statutes, General Statutes §§ 54-142a and 54-142c, are intended to preclude the use of information gained from records that have been erased but not to protect the defendant from the use of information concerning the underlying conduct mentioned in those records where knowledge thereof has been acquired from other sources. The statute was not intended to obliterate the memories of persons having knowledge of the events that led to the previous aborted prosecution. The circumstance that the prosecutor in this case happened to know of the prior victim because of his contact with the earlier case in an official capacity does not bring his calling her as a witness in the present case within the prohibition of § 54-142c.
Accordingly, I agree with the result.